—Order, Supreme Court, New York County (Alfred Toker, J.H.O.), entered on or about February 16, 1996, which denied plaintiff’s motion for summary judgment as to liability pursuant to Labor Law § 240 (1), unanimously reversed, on the law, without costs, and the motion is granted.
Plaintiff has established defendants’ liability pursuant to Labor Law § 240 (1), which governs an owner’s or contractor’s duty to provide protection against elevation-related risks, by his uncontested assertion that he was injured when he fell as *191he stepped from a ladder onto a scaffolding that he was constructing at the defendants’ site (Gordon v Eastern Ry. Supply, 82 NY2d 555, 561). The fact that plaintiff is unable to demonstrate the precise manner in which the accident happened, and that there were no other witnesses, does not alter this result (supra, at 562; see, Saldana v Saratoga Realty Assocs. Ltd. Partnership, 235 AD2d 744; Noah v 270 Lafayette Assocs., 233 AD2d 108).
We have considered and rejected the defendants’ other arguments. Concur—Sullivan, J. P., Rosenberger, Rubin and Andrias, JJ.